       Case 1:20-cv-00484-JGK-DCF Document 95 Filed 02/05/21 Page 1 of 2
Troutman Pepper Hamilton Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




February 5, 2021
VIA ECF

Hon. John G. Koeltl
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

Re:    Jane Doe v. Darren K. Indyke and Richard D. Kahn, in their capacities as
       executors of the Estate of Jefferey E. Epstein, and Ghislaine Maxwell,
       No. 1:20-cv-00484-JGK-DCF

Dear Judge Koeltl:

       We represent Defendants Darren K. Indyke and Richard D. Kahn, as Co-Executors
of the Estate of Jefferey E. Epstein (the “Co-Executors”), in the above-referenced action.
We write in response to the letter filed yesterday by Plaintiff (Doc. 94) in which she asks
the Court to “continue her Motion to Dismiss and defer its ruling on it until after we know
whether or not the settlement reached among the parties will be honored by the [Epstein
Victims’ Compensation Program (“EVCP”)].”1 The Court should deny Plaintiff’s request,
which is based on her counsel’s apparent misunderstanding of the letter annexed thereto
from the EVCP’s Administrator.

        Yesterday, the EVCP’s Administrator announced a prospective, temporary
suspension of new compensation determinations pending the Estate’s resolution of
liquidity issues. This temporary suspension in no way affects Plaintiff, who accepted her
compensation determination before the suspension. Therefore, there was no need for
Plaintiff’s new request, let alone her counsel’s erroneous suggestion of “collusive efforts”
to “disenfranchise” her.

      There is only one reason Plaintiff has not yet received her payout from the EVCP:
Defendant Ghislaine Maxwell’s refusal to stipulate to dismissal of this action absent

1Because there is no “settlement … among the parties,” we assume that Plaintiff is
referring to her acceptance of the EVCP’s independent Administrator’s compensation
determination.
       Case 1:20-cv-00484-JGK-DCF Document 95 Filed 02/05/21 Page 2 of 2
February 5, 2021
Page 2




certain conditions. The Court directed the parties to complete briefing on that issue by
today; there is no need to alter that schedule.

        Finally, Plaintiff’s counsel again wrongly suggests there is something improper
about the fact that the EVCP Protocol – a document drafted over several months with
substantial input from claimants’ counsel, and in which neither Ms. Maxwell nor her
counsel had any involvement – provides that a claimant who elects to accept the EVCP
offer of compensation must release her claims against the Estate and persons who could
potentially implead the Estate or the Co-Executors. It thus bears reiterating that: (i)
Plaintiff’s Program determination compensates her for damages recoverable from the
Estate and Ms. Maxwell; and (ii) it is both reasonable and unremarkable that the Protocol
prevents Plaintiff from seeking double recovery.



Respectfully submitted,


/s/ Bennet J. Moskowitz
Bennet J. Moskowitz



cc:     All counsel of record
